HOBSON, Judge.
Mason was convicted and sentenced to fifteen years imprisonment for the crime of assault to commit rape.
At the scene of the crime a wallet was found containing a number of pieces of paper of identification. Among the papers in the wallet was a newspaper clipping stating that Lee Mason had been acquitted in Pennsylvania of assaulting a fifteen year old girl. During the trial the wallet was introduced in evidence and over objection the newspaper clipping was introduced as a separate exhibit.
The newspaper clipping was not a part of the res gestae. Evidence of the crime committed in Pennsylvania had no relevancy or material bearing on the essential aspects of the crime for which Mason was being tried, and its only relevancy was to show the bad character of the accused. Williams v. State, Fla.1959, 110 So.2d 654; Davis v. State, Fla.App. 1973, 276 So.2d 846. The exhibit was highly prejudicial to Mason and the lower court’s error in permitting its introduction could not be considered harmless.
The judgment appealed is
Reversed and remanded for a new trial.
MANN, C. J., and BOARDMAN, J., concur.